 


109 HRES 893 IH: Expressing the sense of the House of Representatives that any reauthorization of the Ryan White CARE Act of 1990 should not impose catastrophic losses in funding for States with the highest prevalence of HIV/AIDS, and for other purposes.
U.S. House of Representatives
2006-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 893 
IN THE HOUSE OF REPRESENTATIVES 
 
June 26, 2006 
Mr. Towns submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Expressing the sense of the House of Representatives that any reauthorization of the Ryan White CARE Act of 1990 should not impose catastrophic losses in funding for States with the highest prevalence of HIV/AIDS, and for other purposes. 
 
 
Whereas full Federal funding should be authorized and appropriated to meet the needs of all persons living with AIDS and those persons living with HIV to ensure full access to a continuum of care; 
Whereas good Federal fiscal principles and policies should not create disincentives for States to contribute their own resources to maintain the health, safety, and welfare of their populations; and 
Whereas States with the highest prevalence of HIV/AIDS should not incur serious losses in funding in any reauthorization of the Ryan White CARE Act of 1990: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)full Federal funding should be authorized and appropriated for all States to continue the battle against the HIV/AIDS epidemic; and 
(2)any reauthorization of the Ryan White CARE Act of 1990 should not impose catastrophic losses in funding for States with the highest prevalence of HIV/AIDS.  
 
